SULLIVAN, Judge,
concurring.
I concur in the denial of Powell's Petition for Rehearing but would add a comment concerning my understanding of a claim for private nuisance. As I perceive it, the nuisance concept relates to my right to have a neighbor not interfere with my use of my land by something the neighbor does upon his land. It does not relate to any rights which I might have over my neighbor's land. Accordingly, I do not believe that the nuisance aspect of Powell's claim begins and ends with the determination that Powell had acquired no easement over Dawson's land.
Nevertheless, I conclude, as a matter of law, that Dawson's blockage of the field-tile drain was not unreasonable. Furthermore, Dawson's actions were not intentional vis-a-vis interference with Powell's use of Powell's land. As acknowledged by Powell (Appellant's Brief at 17-18), the absence of intentional interference precludes a successful claim of private nuisance. Prosser & Keeton on Torts § 87, 624 et seq. (5th Ed. Hornbook Series, Lawyers Ed. 1984).